NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ALAN P. NUNEZ NINO, DC #Y15694,          )
                                         )
             Appellant,                  )
                                         )
v.                                       )       Case No. 2D16-1485
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed January 23, 2019.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Donna S. Koch and
Cynthia Richards, Assistant Attorneys
General, Tampa, for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.